OPINION — AG — (1) SUCH AN AUTOMATIC APPROPRIATION IS AN APPROPRIATION WITHIN THE MEANING OF ARTICLE X, SECTION 23
OKLAHOMA CONSTITUTION, AND WHERE (AS IS APPARENTLY THE CASE HERE) THE SAID ESTIMATE IS SUFFICIENT TO COVER ALL SUCH " AUTOMATIC APPROPRIATIONS " (2) IF THE APPROPRIATIONS MADE BY THE OKLAHOMA LEGISLATURE (INCLUDING ANY " AUTOMATIC APPROPRIATIONS, REQUIRED TO PAY SALARIES OF DISTRICT AND SUPERIOR JUDGES AND COURT REPORTERS AS FIXED BY 74 Ohio St. 17 [74-17], 74 Ohio St. 19 [74-19] EXCEEDED THE ESTIMATE MADE BY THE STATE BOARD OF EQUALIZATION UNDER ARTICLE X, SECTION 23 OKLAHOMA CONSTITUTION, THEN THE LAST APPROPRIATION BILL ENACTED BY THE SAID LEGISLATURE SHOULD BE DECREASED IN AN AMOUNT SUFFICIENT TO REDUCE THE TOTAL OF SAID APPROPRIATION BILLS ENACTED INTO LAW BY THE SAID LEGISLATURE TO AN AMOUNT EQUAL TO SAID ESTIMATE. CITE: 20 Ohio St. 109 [20-109], 74 Ohio St. 250.2 [74-250.2] [74-250.2], ARTICLE V, SECTION 55 ARTICLE V, SECTION 56 (RICHARD HUFF)